DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	This Office Action is responsive to the preliminary amendment field on 12/07/2020.  Claims 31-50, of which claims 31 and 45 are independent, were pending in this application and have been considered below.

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

Priority
 	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 12/07/2020 have been considered and made of record by the examiner.

Specification
 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
	Claims 31-45 are objected to because of the following informalities: 
The recitation "ECG" (line 4 of claim 31; line 14 of claim 45) seems to be improper, because this acronym has not been introduced previously. It is suggested the first instance of any abbreviation in the claims appear in the parenthesis preceded by its definition, e.g., --electrocardiogram (ECG)--
replace the phrase “second ECG data, and therapeutic data” (lines 15, 17, 19, 22,  of claim 31; line 5 of claim 37; lines 2 and 5 of claim 40; line 2 of claims 42-43) with the phrase --second ECG data and therapeutic data--, because the independent claim 31 recites: “second ECG data and therapeutic data relating to a second plurality of 
replace the phrase “second ECG data, or therapeutic data” (line 3 of claim 42) with the phrase --second ECG data and therapeutic data--, because the independent claim 31 already recites: “second ECG data and therapeutic data relating to a second plurality of patients” (line 6 of claim 31).
replace the phrase “second ECG data, and therapeutic data” (lines 14-15 of claim 45; lines 2-3 of claim 48; line 2 of claim 49) with the phrase --second ECG data and therapeutic data--, because the independent claim 45 recites: “the second ECG data and therapeutic data relates to the second plurality of therapeutic cardiac devices” (line 18 of claim 45). 
replace the phrase “provided by monitoring cardiac devices” (line 25 of claim 31; line 22 of claim 45) with the phrase --provided by the plurality of monitoring cardiac devices--, because its antecedent base is found in line 4 claim 31 and in line 2 of claim 45, respectively. 
replace the phrase “provided by therapeutic cardiac devices” (line 27 of claim 31; line 24 of claim 45) with the phrase --zz--, because its antecedent base is found in line 6 of claim 31 and in line 3 of claim 45, respectively. 

Claims 32-36, 38-39, 41, 43-44, 46-47 and 50 are objected due to their dependency to the objected claims 31 and 45, correspondingly. Appropriate correction is required.
Allowable Subject Matter
	Claims 1-20 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Whiting et al. (US 2017/0296826 A1) disclose a treating cardiac dysfunction method using a non-invasive ambulatory medical monitoring and treatment device having a plurality of ECG sensing electrodes and at least one therapy electrode. (claim 12)

  	This application is in condition for allowance except for the following formal matters stated above  (please see section 7, above)

 	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935).

 	A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO 
	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631